ORDER
PER CURIAM.
Floyd Sampa appeals from the judgment denying his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. He contends his attorney failed to inform him that he could receive life imprisonment as a result of his blind pleas of guilty on eighteen of the class A felony charges against him.
Having reviewed the briefs of the parties and the record on appeal, we conclude the motion court did not clearly err. Rule 24.035(k). An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our deci*892sion. We affirm the judgment pursuant to Rule 84.16(b).